


Exhibit 10.15

VIACOM BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES

EFFECTIVE JANUARY 1, 2006

Section 1.    Establishment and Purpose of the Plan.

        1.1    Establishment.

        (a)    Effective August 28, 2002 Viacom Inc. established and maintained
an unfunded plan of voluntarily deferred compensation. This plan was known as
the Viacom Bonus Deferral Plan for Designated Senior Executives. The discussion
below refers to Viacom Inc. prior to 2006 as "Old Viacom" and to the Viacom
Bonus Deferral Plan for Designated Senior Executives prior to 2006 as the "Old
Viacom Bonus Deferral Plan for Designated Senior Executives."

        (b)    On December 31, 2005, Old Viacom was restructured and separated
into two publicly traded companies – Old Viacom, which was renamed CBS
Corporation, and a new company outside the controlled group of Old Viacom, which
was named Viacom Inc. (EIN 20-3515052). New Viacom Inc. consists principally of
the following businesses: MTV Networks, BET, Paramount Pictures, Paramount Home
Entertainment, and Famous Music. This new plan – the new Viacom Excess 401(k)
Plan for Designated Senior Executives – was created, effective January 1, 2006,
to benefit the employees of the new Viacom Inc. (the "Company" or "Viacom Inc.")
and its participating subsidiaries. Old Viacom approved the spinoff of benefit
liabilities associated with (1) participants in the Old Viacom Bonus Deferral
Plan for Designated Senior Executives who were employees of Old Viacom and its
subsidiaries on December 31, 2005 and became employees of a business which is
part of the new Viacom Inc. controlled group on January 1, 2006 and
(2) participants in the Old Viacom Bonus Deferral Plan for Designated Senior
Executives who terminated employment with Old Viacom and its subsidiaries prior
to December 31, 2005 and whose last employment with Old Viacom and its
subsidiaries prior to January 1, 2006 was with a business which is part of the
new Viacom Inc. controlled group on January 1, 2006 (including last employment
with the Paramount Pictures corporate office, but not with the Old Viacom
corporate office). The new Viacom Inc. adopted this new Plan, which was first
effective on January 1, 2006. The amount of any spun-off liabilities was
determined under the terms of the Old Viacom Bonus Deferral Plan for Designated
Senior Executives as in effect on December 31, 2005.

        1.2    Purpose.    The purpose of this Plan is to provide a means by
which a Reporting Employee may, in certain circumstances, elect to defer receipt
of a portion of his cash bonus paid under the Viacom Inc. Short-Term Incentive
Plan and any other comparable annual cash bonus plan sponsored by any Employer.
This Plan is intended to comply with Section 409A of the Internal Revenue Code.
However, the Plan remains

1

--------------------------------------------------------------------------------



subject to further modifications once final Section 409A regulations or Internal
Revenue Service guidance has been issued.

        1.3    Reporting Employees.    Participation in this Plan is limited to
employees of an Employer who are Reporting Employees. Any Bonus deferrals made
under the Viacom Bonus Deferral Plan by a Reporting Employee prior to the date
he becomes a Reporting Employee shall be transferred to the Plan as of the date
such employee becomes a Reporting Employee. Except as provided to the contrary
herein, any elections made under the Viacom Bonus Deferral Plan by a Reporting
Employee prior to the date his account is transferred to the Plan shall remain
in full force and effect in this Plan.

Section 2.    Definitions.

        The following words and phrases as used in this Plan have the following
meanings:

        2.1    Account.    The term "Account" shall mean a Participant's
individual account, as described in Section 4 of the Plan. For Participants who
have a positive Account as of December 31, 2005, their Account shall equal the
sum of their Grandfathered Account and their Ongoing Account.

        2.2    Board of Directors.    The term "Board of Directors" means the
Board of Directors of the Company.

        2.3    Bonus.    The term "Bonus" means any cash bonus paid under the
Viacom Inc. Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

        2.4    Bonus Deferral Contributions.    The term "Bonus Deferral
Contributions" means the portion of the Participant's Bonus that he elects to
defer under the terms of this Plan.

        2.5    Committee.    The term "Committee" means the Retirement Committee
appointed by the Board of Directors. The Committee may act on its own behalf or
through the actions of its duly authorized delegate.

        2.6    Company.    The term "Company" means Viacom Inc. (EIN
20-3515052).

        2.7    Disability.    A Participant shall be deemed to have incurred a
"Disability" or to be "Disabled" if the Participant was Disabled under the terms
of the Old Viacom Bonus Deferral Plan for Designated Senior Executives as of
December 31, 2004 or if the Participant:

        (a)    is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

2

--------------------------------------------------------------------------------



        (b)    is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant's employer.

        (c)    Relationship to Termination. The date a Participant meets the
definition of Disability shall be treated as the date he terminates employment
for purposes of Section 5 of the Plan.

        2.8    Eligible Employee.    The term "Eligible Employee" means an
employee of an Employer who is an eligible employee under the Viacom Excess
401(k) Plan for Designated Senior Executives. If an employee becomes an Eligible
Employee in any Plan Year, such employee shall remain an Eligible Employee for
all future Plan Years during which the Eligible Employee remains an eligible
employee under the Viacom 401(k) Excess Plan for Designated Senior Executives.
All Employees who were Eligible Employees under the Old Viacom Bonus Deferral
Plan for Designated Senior Executives immediately prior to January 1, 2006 will
remain Eligible Employees of this Plan, subject to this Section 2.8.

        2.9    Employer.    The term "Employer" means the Company and any
affiliate or subsidiary that adopts the Plan on behalf of its Eligible
Employees.

        2.10    Grandfathered Account.    "Grandfathered Account" means the
portion of a Participant's vested Account balance as of December 31, 2004 under
the Old Viacom Bonus Deferral Plan for Designated Senior Executives, adjusted
for earnings (or losses) thereon. The Company will keep appropriate records of
the Grandfathered Account.

        2.11    Grandfathered Account Payment Option.    "Grandfathered Account
Payment Option" means the payment option that applies to a Participant's
Grandfathered Account in this Plan (see Section 4.2) and to his Grandfathered
Account in the Viacom Excess 401(k) Plan for Designated Senior Executives. A
Participant's Grandfathered Account Payment Option will be his "Joint Payment
Option" in effect for the Old Viacom Bonus Deferral Plan for Designated Senior
Executives unless and until he changes his Grandfathered Account Payment Option
pursuant to Section 4.2(d)(1).

        2.12    Investment Options.    The term "Investment Options" means the
investment funds available to participants in the Viacom 401(k) Plan, excluding
the Self-Directed Brokerage Account.

        2.13    Old Viacom.    "Old Viacom" shall mean Viacom Inc., EIN
04-2949533, and its successors. Effective January 1, 2006, this entity was
renamed CBS Corporation.

        2.14    Old Viacom Bonus Deferral Plan for Designated Senior
Executives.    "Old Viacom Bonus Deferral Plan for Designated Senior Executives"
shall mean the Viacom

3

--------------------------------------------------------------------------------



Bonus Deferral Plan for Designated Senior Executives, as sponsored by Old
Viacom. Effective January 1, 2006, this plan was renamed the CBS Bonus Deferral
Plan for Designated Senior Executives.

        2.15    Ongoing Account.    "Ongoing Account" means the portion of a
Participant's Account other than his Grandfathered Account.

        2.16    Ongoing Account Payment Option.    "Ongoing Account Payment
Option" means the payment option that applies to a Participant's Ongoing Account
in this Plan (see Section 4.2) and to his Ongoing Account in the Viacom Excess
401(k) Plan for Designated Senior Executives. A Participant's Ongoing Account
Payment Option in effect for the Old Viacom Bonus Deferral Plan for Designated
Senior Executives, if any, shall continue in effect under this Plan and shall be
irrevocable.

        2.17    Participant.    The term "Participant" means an Eligible
Employee who elects to have Bonus Deferral Contributions made to the Plan.

        2.18    Plan.    The term "Plan" means the Viacom Bonus Deferral Plan
for Designated Senior Executives as set forth herein, as amended from time to
time.

        2.19    Reporting Employee.    "Reporting Employee" means an Eligible
Employee who is identified by the Company as a reporting person for purposes of
Section 16 of the Securities and Exchange Act of 1934 or any employee of an
Employer who is eligible to participate in the Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities and Exchange Act of 1934.

        2.20    Viacom 401(k) Plan.    "Viacom 401(k) Plan" means, effective
January 1, 2006, the Viacom 401(k) Plan sponsored by the Company.

Section 3.    Participation.

        3.1    Election to Participate.

        (a)    An Eligible Employee must elect to participate in the Plan.

        (b)    For the Plan Year in which an employee first becomes an Eligible
Employee, such Eligible Employee must elect to make a Bonus Deferral
Contribution with respect to any Bonus scheduled to be paid in the next
succeeding calendar year within 30 days of the date he first becomes an Eligible
Employee in order for the election to be valid. Prior to December 31 of each
Plan Year, an Eligible Employee may elect to make a Bonus Deferral Contribution
with respect to any Bonus scheduled to be paid in the second succeeding calendar
year. For example, prior to December 31, 2006, an Eligible Employee may make a
Bonus Deferral Contribution election with respect to any cash bonus to be earned
in 2007 that is scheduled to be paid in 2008 under the Viacom Inc. Short-Term
Incentive Plan. An Eligible Employee may make an Excess Bonus

4

--------------------------------------------------------------------------------



Deferral Contribution election whether or not such employee previously has made,
or currently has in effect, any Excess Salary Reduction Contribution election.

        3.2    Amount of Elections.

        Each election filed by an Eligible Employee must specify the amount of
Bonus Deferral Contributions in a whole percentage between 1% and 15% of the
Participants' applicable Bonus.

Section 4.    Individual Account.

        4.1    Creation of Accounts.    The Company will maintain an Ongoing
Account in the name of each Participant. Each Participant's Ongoing Account will
be credited with the amount of the Participant's Bonus Deferral Contributions,
made in all Plan Years. The Company will also maintain a Grandfathered Account
for Participants who have a vested Account Balance as of December 31, 2004 under
the Old Viacom Bonus Deferral Plan for Designated Senior Executives.

        4.2    Election of Payment Option.

        (a)    Any Grandfathered Account Payment Option shall continue to apply
until changed by the Participant in accordance with this Section 4.

        (b)    Any Eligible Employee who does not have an Ongoing Account
Payment Option in effect shall elect an Ongoing Account Payment Option at the
same time that the Participant files his initial election to commence
participation in the Plan pursuant to this Section 4.

        (c)    (1) A Participant may elect to receive his Ongoing Account under
either of the following Payment Options: (i) a single lump sum; or (ii) annual
payments over a period of two, three, four or five years beginning, in either
case, the later of (I) on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment, or (II) as soon as practicable following the first of the month
following or coincident with the six-month anniversary of the Employee's
separation from service, within the meaning of Code Section 409A. If no Ongoing
Account Payment Option election is made in accordance with the terms of the Plan
or under the Viacom Excess 401(k) Plan for Designated Senior Executives, a
Participant shall be deemed to have elected to receive his Ongoing Account in a
single lump sum to be paid the later of (i) on or about January 31 of the
calendar year immediately following the end of the Plan Year in which the
Participant terminates employment or (ii) as soon as practicable following the
first of the month following or coincident with the six-month anniversary of the
Employee's separation from service, within the meaning of Code Section 409A,
unless the Participant elects to be paid on or about January 31 of the 2nd, 3rd,
4th or 5th calendar year following the year in which the Participant terminates
employment. If a Participant elects to receive annual payments over a period of
two or more years, such annual payments shall be made in substantially equal
annual payments, unless the Participant designates, at the time of making his
Ongoing Account Payment Option election, a specific percentage of his Ongoing

5

--------------------------------------------------------------------------------



Account to be distributed in each year. All specified percentages must be a
whole multiple of 10% and the total of all designated percentages must be equal
to 100%.

        (2)    A Participant may elect to receive his Grandfathered Account
under either of the following Payment Options: (i) a single lump sum; or
(ii) annual payments over a period of two, three, four or five years beginning
on or about January 31 of the calendar year immediately following the end of the
Plan Year in which the Participant terminates employment. If no Grandfathered
Account Payment Option election is made in accordance with the terms of the Plan
or under the Viacom Excess 401(k) Plan for Designated Senior Executives, a
Participant shall be deemed to have elected to receive his Grandfathered Account
in a single lump sum on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment. If a Participant makes a Grandfathered Account Payment Option
election to receive payments in a single lump sum, such lump sum shall be
payable on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment, unless the
Participant elects to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th
calendar year following the year in which the Participant terminates employment.
If a Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates, at the time of making his
Grandfathered Account Payment Option election, a specific percentage of his
Grandfathered Account to be distributed in each year. All specified percentages
must be a whole multiple of 10% and the total of all designated percentages must
be equal to 100%.

Example 1:    If a Participant (i) elects (or is deemed to elect) a
Grandfathered Account or Ongoing Account Payment Option that provides for a lump
sum payment in the year following the Plan Year in which he terminates
employment and (ii) terminates employment in February 2006, such lump sum shall
be paid on or about January 31, 2007. A Participant alternatively could
designate January 31 of 2008, 2009, 2010 or 2011 in which to receive his lump
sum.

Example 2:    If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) terminates employment in February 2006, the first installment
from his Grandfathered Account and his Ongoing Account will be paid on or about
January 31, 2007 and the subsequent payments will be made on or about January 31
of 2008 through 2010. Each payment on or about January 31 of 2007 through 2010
will be comprised of approximately 25% of the Participant's Grandfathered or
Ongoing Account as of December 31 of the calendar year in which the Participant
terminates employment. A Participant alternatively could designate 10% of his
Grandfathered or Ongoing Account to be distributed in January 2007, 20% in
January 2008, 30% in January 2009 and 40% in January 2010; or, any other
combination of percentages that totals 100%.

6

--------------------------------------------------------------------------------



Example 3:    If a Participant (i) elects (or is deemed to elect) a
Grandfathered Account or Ongoing Account Payment Option that provides for a lump
sum payment in the year following the Plan Year in which the Participate
terminates employment and (ii) terminates employment in October 2006, his
Grandfathered Account lump sum shall be paid on or about January 31, 2007 and
his Ongoing Account lump sum shall be paid in May 2007 (as soon as
administratively practicable following 6 months after his termination of
employment).

Example 4:    If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) terminates employment in August 2006, the first installment from
his Grandfathered Account will be paid on or about January 31, 2007 and the
subsequent payments will be made on or about January 31 of 2008 through 2010.
Each payment on or about January 31 of 2007 through 2010 will be comprised of
approximately 25% of the Participant's Grandfathered Account as of December 31
of the calendar year in which the Participant terminates employment. The first
installment from his Ongoing Account will be paid in March 2007 (as soon as
administratively practicable following 6 months after his termination of
employment) and each subsequent payment made in January of 2008 through 2010
will be comprised of approximately 25% of the Participant's Ongoing Account as
of the Participant's date of termination.

        (d)   Changes.

        (1)   Grandfathered Account.  With respect to a Grandfathered Account, a
Participant may change his Grandfathered Account Payment Option no more than
three times over the course of his employment with the Company or any affiliate.
A Participant may change an existing Grandfathered Account Payment Option only
one time in any calendar year. Any change of a Participant's existing
Grandfathered Account Payment Option election made less than six months prior to
the Participant's termination of employment for any reason shall be null and
void and the Participant's last valid Grandfathered Account Payment Option shall
remain in effect.

        (2)   Excess 401(k) Plan for Designated Senior Executives Changes.  Any
change of Grandfathered Account Payment Option election made by a Participant
under the Viacom Excess 401(k) Plan for Designated Senior Executives shall apply
to the Participant's Account in this Plan.

        4.3   Investments.

        (a)   All Bonus Deferral Contributions will be credited through
December 31st of the calendar year in which the Participant terminates
employment with an amount equal to such amount which would have been earned had
such contributions been invested in the same Investment Options and in the same
proportion as the Participant may elect, from time to time, to have his Salary
Reduction Contributions and Matching Employer Contributions invested under the
Viacom 401(k) Plan; or if no such election has been made, in the Plan's stable
value fund as designated by the Committee.

7

--------------------------------------------------------------------------------



        (b)   If a Participant elects (or is deemed to elect) a single lump sum
Grandfathered Account or Ongoing Account Payment Option payable in the first
calendar year following the calendar year in which the Participant terminates
employment and such payment is made on or about January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment, no additional adjustments will be made to the
Participant's Grandfathered Account or Ongoing Account after December 31st of
the calendar year in which the Participant terminates employment. If, however,
payment of the Participant's Ongoing Account cannot be made until at least the
six-month anniversary of the Employee's separation from service within the
meaning of Code Section 409A, the Participant's Ongoing Account shall be
credited with earnings based on the rate of return in the Plan's stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. If a Participant
elects a single lump sum Grandfathered Account or Ongoing Account Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant'
Grandfathered Account or Ongoing Account shall be credited with earnings based
on the rate of return in the Plan's stable value fund as designated by the
Committee beginning January 1st of the calendar year following the year in which
the Participant terminates employment and continuing through December 31st of
the calendar year immediately preceding the calendar year in which the single
lump sum is paid.

        (c)   If a Participant elects annual payments, no additional adjustments
will be made to any amount payable in the first calendar year following the year
in which the Participant terminates employment. If, however, payment of the
first installment of a Participant's Ongoing Account cannot be made until at
least the six-month anniversary of the Employee's separation from service within
the meaning of Code Section 409A, the Participant's Ongoing Account shall be
credited with earnings based on the rate of return in the Plan's stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. For any annual
payments made in the second, third, fourth or fifth year following the calendar
year in which the Participant terminates employment, the Participant's
Grandfathered or Ongoing Account shall be credited with earnings based on the
rate of return in the Plan's stable value fund as designated by the Committee
beginning January 1st of the calendar year following the year in which the
Participant terminates employment and continuing through December 31st of the
calendar year immediately preceding the calendar year in which each payment is
made.

        (d)   No provision of this Plan shall require the Company or the
Employer to actually invest any amounts in any fund or in any other investment
vehicle.

8

--------------------------------------------------------------------------------



        4.4   Account Statements.  Each Participant will be given, at least
annually, a statement showing (a) the amount of all Contributions, (b) the
amount of Employer Match, if any, made with respect to his Account for such Plan
Year, and (c) the balance of the Participant's Account after crediting
Investments.

Section 5.    Payment.

        5.1   Payment on Account of Termination of Employment For Reasons Other
Than Disability.  A Participant (or a Participant's beneficiary) shall be paid
the balance in his Grandfathered Account or Ongoing Account following
termination of employment in accordance with the Grandfathered Account or
Ongoing Account Payment Option in effect with respect to the Participant.

        5.2   Payment on Account of Disability.  A Participant (or a
Participant's beneficiary) shall be paid the balance in his Grandfathered
Account or Ongoing Account following the date he meets the definition of
Disability in accordance with the Grandfathered Account or Ongoing Account
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Grandfathered Account or Ongoing Account shall be
made as otherwise provided in this Section 5 at the time of his subsequent
termination of employment.

Section 6.    Nature of Interest of Participant.

        Participation in this Plan will not create, in favor of any Participant,
any right or lien in or against any of the assets of the Company or any
Employer, and all amounts of Compensation deferred here under shall at all times
remain an unrestricted asset of the Company or the Employer. A Participant's
rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.
All payments hereunder shall be paid in cash from the general funds of the
Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a Participant
or any other person, and the Company's and each Employer's promise to pay
benefits hereunder shall at all times remain unfunded as to the Participant.

Section 7.    Hardship Distributions.

        7.1   Hardship Definition.  A Participant may request the Committee to
accelerate distribution of all or any part of the value of his Account solely
for the purpose of alleviating an immediate financial emergency. For purposes of
this Section 7.1, such an immediate financial emergency shall mean a severe
financial hardship to the

9

--------------------------------------------------------------------------------



Participant resulting from an illness or accident of the Participant, the
Participant's spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. This requirement is met only if
the amounts distributed with respect to an emergency do not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), including loans and withdrawals from
the Viacom 401(k) Plan.

        (b)   Committee Discretion.  The Committee may request that the
Participant provide certifications and other evidence of qualification for such
emergency hardship distribution as it determines appropriate. The decision of
the Committee with respect to the grant or denial of all or any part of such
request shall be in the sole discretion of the Committee, whether or not the
Participant demonstrates that an immediate financial emergency exists, and shall
be final and binding and not subject to review.

Section 8.    Beneficiary Designation.

        A Participant's beneficiary designation for this Plan will automatically
be the same as the Participant's beneficiary designation recognized under the
Viacom Excess 401(k) Plan for Designated Senior Executives, unless a separate
Designation of Beneficiary Form for this Plan has been properly filed.

Section 9.    Administration.

        9.1   Committee.  This Plan will be administered by the Committee, the
members of which will be selected by the Board of Directors.

        9.2   Powers of the Committee.  The Committee's powers will include, but
will not be limited to, the power:

        (a)   to determine who are Eligible Employees for purposes of
participation in the Plan;

        (b)   to interpret the terms and provisions of the Plan and to determine
any and all questions arising under the Plan, including without limitation, the
right to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision;

        (c)   to adopt rules consistent with the Plan; and

        (d)   to approve certain amendments to the Plan.

10

--------------------------------------------------------------------------------



        9.3   Claims Procedure.  The Committee shall have the exclusive right to
interpret the Plan and to decide any and all matters arising thereunder.

        (a)   Claim for Benefit.  Claims as to the amount of any distribution or
method of payment under the Plan must be submitted in writing to the Committee.
The Committee shall notify the Participant of its decision by written or
electronic notice, in a manner calculated to be understood by the Participant.
The notice shall set forth:

        (1)   the specific reasons for the denial of the claim;

        (2)   a reference to specific provisions of the Plan on which the denial
is based;

        (3)   a description of any additional material or information necessary
to perfect the claim and an explanation of why such material or information is
necessary; and

        (4)   an explanation of the Plan's claims review procedure for the
denied or partially denied claim and any applicable time limits, and a statement
that the Participant has a right to bring a civil action under Section 502(a) of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
following an adverse benefit determination on review.

        Such notification shall be given within 90 days after the claim is
received by the Committee (or within 180 days, if special circumstances require
an extension of time for processing the claim, and provided written notice of
such extension and circumstances and the date a decision is expected is given
the Participant within the initial 90-day period). The time period begins when
the claim is filed, regardless of whether the Plan has all of the information
necessary to decide the claim at the time of filing. A claim is considered
approved only if its approval is communicated in writing to the Participant.

        (b)   Review or Denial of Claim. Upon denial of a claim in whole or in
part, a Participant shall have the right to submit a written request to the
Committee for a full and fair review of the denied claim. A request for review
of a claim must be submitted within 60 days of receipt by the Participant of
written notice of the denial of the claim. If the Participant fails to file a
request for review within 60 days of the denial notification, the claim will be
deemed abandoned and the Participant precluded from reasserting it. Also, if the
Participant is not provided a notice of denial, the Participant may submit a
written request for review to the Committee.

        The Participant shall have, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Participant's claim for benefits. The Participant may submit written
comments, documents, records, and other information relating to the claim for
benefits. The review shall take into account all comments, documents, records,
and other information submitted by the

11

--------------------------------------------------------------------------------



Participant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. Failure to
raise issues or present evidence on review will preclude those issues or
evidence from being presented in any subsequent proceeding or judicial review of
the claim.

        (c)   Decision by the Committee.  The Committee will advise the
Participant of the results of the review within 60 days after receipt of the
written request for review (or within 120 days if special circumstances require
an extension of time for processing the request, and if notice of such extension
and circumstances is given to such Participant within the initial 60 day
period).

        The decision on review shall be in written or electronic form, in a
manner calculated to be understood by the Participant. The notice shall set
forth:

        (1)   the specific reasons for the denial of the appeal of the claim;

        (2)   the specific reference to pertinent provisions of the Plan on
which the denial is based;

        (3)   a statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Participant's claim for benefits;

        (4)   a statement describing any voluntary appeal procedures offered by
the Plan (if any) and the Participant's right to obtain the information about
such procedures and a statement of the Participant's right to bring an action
under Section 502(a) of ERISA.

        To the extent of its responsibility to review the denial of benefit
claims, the Committee shall have full authority to interpret and apply in its
discretion the provisions of the Plan. The Committee may request a meeting to
clarify any matters deemed appropriate.

        A Participant, beneficiary, or other individual alleging a violation of
or seeking any remedy under any provision of ERISA shall also be subject to the
claims procedure described in this Section 9.3. Any such claim shall be filed
within one year of the time the claim arises or it shall be deemed waived and
abandoned. Also, any suit or legal action will be subject to a one-year
limitation period, measured from the date a claim arises and tolled during the
period that any claim is pending under the claims procedures of this
Section 9.3.

        9.4   Finality of Committee Determinations.  Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs, and
personal representatives.

12

--------------------------------------------------------------------------------



        9.5   Severability.  If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

        9.6   Governing Law.  The provisions of the Plan shall be governed by
and construed in accordance with the laws of the State of New York, to the
extent not preempted by the laws of the United States.

        9.7   Gender.  Wherein used herein, words in the masculine form shall be
deemed to refer to females as well as males.

Section 10.    No Employment Rights.

        No provisions of the Plan or any action taken by the Company, the Board
of Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 11.    Amendment, Suspension, and Termination.

        The Committee shall have the right to amend the Plan at any time, unless
provided otherwise in the Company's governing documents. The Board of Directors
shall have the right to suspend or terminate the Plan at any time. No amendment,
suspension or termination shall, without the consent of a Participant, adversely
affect the value of such Participant's Account. In the event the Plan is
terminated, the Committee shall continue to administer the Plan in accordance
with the relevant provisions thereof.

13

--------------------------------------------------------------------------------


